Citation Nr: 0324477	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut



THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving residuals 
of a right L3-L4 hemilaminectomy performed at a VA hospital 
in September 1984.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1966 to April 1969 
and February 1977 to July 1979.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO), which denied 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability involving residuals of a right L3-L4 
hemilaminectomy performed at a VA hospital in September 1984.  
In July 1997, the Board remanded the case to the RO for 
additional evidentiary development.  

By a March 2000 decision, the Board denied benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability involving 
residuals of a right L3-L4 lumbar hemilaminectomy performed 
at a VA hospital in September 1984.  Subsequently, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002)) became law.  Appellant subsequently 
appealed that March 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  By subsequent 
Order, the Court granted the VA's motion for remand, vacated 
that March 2000 Board decision, and remanded the case for 
readjudication.  

In May 2001, the Board remanded the case to the RO for 
additional evidentiary development pursuant to the Court's 
Order; and for compliance with the Veterans Claims Assistance 
Act of 2000.


REMAND

As an initial matter, it should be pointed out that since the 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2000)), are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...and 
such injury or aggravation results in additional 
disability to...such veteran, disability...compensation 
under this chapter...shall be awarded in the same 
manner as if such disability, aggravation,...were 
service-connected.

38 U.S.C.A. § 1151 (West 1991-2002).  

Pursuant to the Board's May 2001 remand, the RO was ordered 
to obtain an appropriate VA examination with medical opinion 
rendered as to whether appellant has additional disability 
involving residuals of a right L3-L4 hemilaminectomy 
performed at a VA hospital in September 1984.  Although VA 
neurologic examinations were conducted in December 2001 and 
June 2002, the examiner did not render medical opinion as 
requested by said remand.  Although in November 2002, a 
written medical opinion was rendered by a VA neurosurgeon, 
the medical opinion was rather cursory and did not address 
all of the specific questions as requested in said remand, 
particularly whether a ligament nick during the September 
1984 surgery in question resulted in any identifiable 
residuals.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The neurosurgeon also did not specifically indicate what 
claims folder or folders were reviewed upon which she based 
her medical opinion; rather, the medical opinion stated that 
it was based on appellant's "chart and associated test 
reports."  In this regard, only one claims folder is 
currently at the Board (marked Volume I).  However, VA 
records state that the VA neurosurgeon in question apparently 
lost all but one of appellant's claims folders and apparently 
other medical records entrusted to her possession (See VA 
Medical Center Director's May 2003 written statement, which 
reported that after taking appellant's claims folders into an 
operating room to review during available time, that 
neurosurgeon in question later returned to the operating room 
to retrieve them but they were no longer there; and, despite 
the medical center's efforts, searches for such missing 
records have proved fruitless).  VA records also indicate 
that an attempt to form a "rebuilt" claims file may have 
been initiated; however, it is unclear whether that process 
has been completed.  Since it is unclear to the Board whether 
all reasonable attempts to obtain said missing records have 
been exhausted by the RO and/or other appropriate sources, 
another remand of the case is necessary for this purpose (as 
well as to obtain additional, adequate medical opinion 
addressing the questions set forth in the May 2001 remand).  
There is also reference to some medical records not part of 
the claims file.  It is unclear whether there are other 
records that might be obtained.

Additionally, although pursuant to the Board's May 2001 
remand, the RO was ordered to ensure that the Veterans Claims 
Assistance Act of 2000 was complied with, the evidentiary 
record does not currently include any letter from the RO 
informing appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).    

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  The Board has 
recently sought an opinion from the VA Office of General 
Counsel as to the applicability of the Veterans Claims 
Assistance Act of 2000.  Therefore, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  Since it does not 
appear from the current evidentiary record that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to another procedural matter, a power of 
appointment form appointing the service organization listed 
on the title page of this remand as appellant's 
representative appears to be missing from the existing claims 
folder.  

Accordingly, the § 1151 appellate issue is again REMANDED to 
the RO for the following:

1.  If the RO has a copy of a missing 
power of appointment form appointing the 
service organization listed on the title 
page of this remand as appellant's 
representative, the RO should associate 
it with the existing claims folder.  
Otherwise, the RO should send appellant a 
new form to prepare and return, and such 
form should be associated with the 
existing claims folder.  

2.  The RO and the VA Medical Center in 
question should state in writing whether 
comprehensive searches for appellant's 
missing claims folders/other medical 
records have been conducted; what the 
searches entailed and what the results 
were; and whether any material records 
pertaining to the § 1151 appellate issue 
appear available and have not been 
associated with the existing claims 
folder.  Additionally, the RO should 
state in writing whether an attempt to 
prepare a "rebuilt" claims file was 
completed and, if not, the reason(s) it 
was not done.  If there are any medical 
records or claims folders obtained, they 
should be associated with the claims 
file.

3.  The RO should contact appellant and 
his representative; inform them of such 
missing claims folders/other medical 
records; and specifically request their 
assistance in obtaining any relevant 
medical records/other documents 
pertaining to the § 1151 benefits claim 
that appellant and/or his representative 
may have in their possession or are aware 
of.  The appellant's assistance in 
obtaining such records should be 
requested to the extent indicated, and he 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical records to the VA.  Any 
such records should be obtained and 
associated with the existing claims 
folder.

4.  With respect to the issue of § 1151 
benefits for additional disability 
involving residuals of a right L3-L4 
hemilaminectomy performed at a VA 
hospital in September 1984, the RO should 
have the same VA neurologist who examined 
appellant in December 2001 and June 2002 
and/or the neurosurgeon who rendered the 
November 2002 medical opinion, or if 
unavailable, other appropriate VA 
physician(s), to review the entire claims 
folder (or if applicable, claims 
folders), examine appellant, and express 
opinion, including the degree of 
probability expressed in terms of is it 
at least as likely as not, regarding the 
following questions:  (a) Was the 
treatment/back surgery provided by VA 
during the September 1984 hospitalization 
in question proper; (b) did such VA 
treatment/back surgery cause any 
permanent additional disability involving 
the back, and if so, what is the 
additional disability; and (c) did such 
VA treatment/back surgery permanently 
worsen any preexisting back disability 
that may have been present (versus the 
continuance or "natural progression" of 
any preexisting back disability)?  

Additionally, the physician(s) should 
state whether appellant has any 
arachnoiditis as a result of said 
September 1984 VA treatment/back surgery; 
whether dural tear and ligament nick that 
may have occurred during said September 
1984 back surgery were necessary 
consequences of properly-administered 
back surgery; and whether appellant has 
any identifiable residuals of dural tear 
and ligament nick.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician(s).  The physician(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide adequate reasons for the medical 
conclusions rendered.  

The physician(s) should state for the 
record what specific claims folder (or if 
applicable, claims folders) or any other 
records were reviewed, including the 
volume number(s) of the claims folder(s).

5.  The RO should send appellant and his 
representative adequate written 
notification as to the information and 
evidence necessary to substantiate the 
appellate issue, including which evidence 
is to be provided by the appellant, and 
which by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act of 
2000.  

6.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional 
disability involving residuals of a right 
L3-L4 hemilaminectomy performed at a VA 
hospital in September 1984.

To the extent the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
appellant until he is notified.  No 
opinion as to the ultimate outcome in 
this case is intimated by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



